Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 03, 2017

The Court of Appeals hereby passes the following order:

A17A0484. KINGS BAY COMMUNITY HOSPITAL, INC. v. SNOOK.

      Following a thorough review of the applicable law and record in this case, we
have determined that the application for interlocutory review was improvidently
granted. The order granting the application is therefore vacated and this appeal is
accordingly DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/03/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.